DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 33 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garvey et al. (20160130906 –Garvey).
Garvey discloses a ball, comprising:
Re claim 33:

an actuation mechanism 66 (i.e., pgh. 43, explosive) located inside the body and configured to break the body into parts (i.e., fig. 6); and
a sensor (sensors in 64, i.e., pgh. 44) connected to the actuation mechanism and configured to detect a presence of a base 62 (rupture mechanism, i.e., pgh. 43. Breaking ball will not be occurred without communication between actuation and rupture mechanism) located outside the body 52,
wherein the base is attached (through the ball body) (i.e., fig. 2) to another plug 60, which is located upstream the plug and the body.
Re claim 34, the presence of the base (rupture mechanism) actuates energetic material of the actuation mechanism.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11-21, 23-26, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein (20150184486) in view of Garvey. 
Epstein discloses a ball, comprising:
Re claim 1:
a body 11, 12 (i.e., fig. 4);
an actuation mechanism 36 (i.e., fig. 5, pgh. 30, “explosive charge”) located in the body (see fig. 5) and configured to break the body into parts (see fig. 6, pgh. 30); and
a ball sensor 32 (i.e., pgh. 30, “pressure sensor’) located on the body and configured to activate the actuation mechanism,
wherein the ball sensor 32 is configured to receive a predetermined code (sensor is a device which detects or measures a physical property and records, indicates, or otherwise responds to it. It requires receiving/sending a certain code to detects/measure….). Epstein is silent on the ball sensor is configured to receive a predetermined code from a tool sensor that is located on a downhole tool, next to the body. However, the claim does not assert criticality of a tool sensor location. Further, Garvey teaches breaking ball mechanism (i.e., fig. 6) with a tool sensor (i.e., pgh. 44) that is located on a downhole tool 62/64 next to ball body 52 (i.e., fig. 5). It would have been obvious to one of ordinary skill in the art at the time the invention was made to try ball of Epstein with a tool sensor that is located on a downhole tool next to ball body, as taught by Garvey to selectively initiate and break the ball body into the plurality of discrete pieces (i.e., Garvey, pgh. 11).
Epstein further discloses,

Re claims 3-6, 15-18 and 27-30, Combination of Epstein and Garvey teaches ball sensor is a pressure sensor as described above, but is silent on the ball sensor is a radio-frequency receiver (claim 3), an optical sensor (claim 4), an acoustic sensor (claim 5), and a pH sensor (claim 6). However, these sensors are well known and commercially available. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to try ball of Epstein and Garvey with a radio-frequency receiver, an optical sensor, an acoustic sensor, and a pH sensor, for a predictable a downhole operation, since it has been held to be within the general skill of a worker in the art to select a known element on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. This also apples to claims 15-18 and 27-30 since they are directed to a radio-frequency sensor, a pressure sensor, an optical sensor, and an acoustic sensor.
Epstein further discloses,
Re claim 8, an energetic material 36 (i.e., pgh. 30, “explosive charge”) located inside the body and configured to break the body into parts.
Re claim 9, the ball 10 is in contact with a frac plug 44 (i.e., fig. 3). Fig. 3 depicts an element 44 has a through port 71 and sealably housed in a casing 62, thus considered a frac plug (see pgh. 3:1-4, fig. 1 of instant application).
Epstein discloses a system, comprising:
Re claim 11:
a frac plug 44 (i.e., fig. 3) located inside the well 20 (i.e., fig. 2) and having a through port 71 (see fig. 3). Fig. 3 depicts an element 44 has a through port 71 and 
a ball 10 seated at an upstream end of the through port and sealing the frac plug 44 (see fig. 3);
a first actuation mechanism 36 (i.e., fig. 5, pgh. 30, “explosive charge”) located in a body 11, 12 of the ball 10 (i.e., fig. 5) and configured to break the body into parts (see fig. 6, pgh. 30); and
a downhole tool 32/33/34/35/63/40 (i.e, fig. 5) that actuates the first actuation mechanism 36 (i.e., pghs. 30 and 32) with a predetermined code (through signal). 
Epstein is silent on a downhole tool locates outside of the ball and configured actuate first actuation mechanism. However, the claim does not assert criticality of a downhole tool location. Further, Garvey teaches a downhole tool 62/64 (i.e., fig. 12) locates outside of the ball 52 and configured actuate first actuation mechanism 66 (i.e., pghs. 43, 59). It would have been obvious to one of ordinary skill in the art at the time the invention was made to try ball of Epstein with a tool sensor that is located on a downhole tool next to ball body, as taught by Garvey to selectively initiate and break the ball body into the plurality of discrete pieces (i.e., Garvey, pgh. 11).
Epstein further discloses,
Re claim 12, the ball 10 includes a ball sensor 33 (i.e., pgh. 30,” Upon receiving the signal from the pressure sensor 32, a timer is activated”, pgh. 32 “the circuit 33 will begin the delay period” — the circuit 33 is considered delay sensor/timer) and the downhole tool 32/33/34/35/40 include a tool sensor 32 (i.e., pgh. 32, “pressure sensor’).

Re claim 14, the first actuation mechanism 36 is actuated by a signal from the ball sensor 33, after the ball sensor 33 has received a command from the tool sensor 32 (i.e., pgh. 30,”"Upon receiving the signal from the pressure sensor 32, a timer is activated”, pgh. 32 “the circuit 33 will begin the delay period” — the circuit 33 is considered delay sensor/timer).
Re claims 19-21, Epstein and Garvey is silent on the frac plug comprises a second actuation mechanism configured to break a body of the frac plug into pieces (claim 19), a frac sensor configured to communicate with the tool sensor (claim 20) and the frac sensor actuates the second actuation mechanism when triggered by the tool sensor (claim 21). However, Epstein and Garvey teaches actuation mechanism configured to break a body of the ball into pieces, the ball sensor configured to communicate with the tool sensor and the ball sensor actuates the actuation mechanism when triggered by the tool sensor, as described in the claims above. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the actuation mechanism and ball sensor to have sensor a second actuation mechanism configured to break a body of the frac plug into pieces, a frac sensor configured to communicate with the tool sensor and frac sensor actuates the second actuation mechanism when triggered by the tool sensor for a similar functions (breaking a body of the frac plug into pieces and break a body of the ball into pieces), since it has been held that omission of an element and its function in a In re Karlson, 136 USPQ 184. This also applies to claims 24, 25 and 31 since they are directed to plug sensor and second actuation mechanism.
Epstein discloses a method for actuating a ball and/or plug located in a well comprising:
Re claim 23:
lowering within the well 20 (i.e., fig. 2), a downhole tool 32/33/34/35/36/40 having a tool sensor 32 (i.e., pgh. 30, “pressure sensor’), until adjacent to the ball 10 or the plug;
actuating the tool sensor 32 (i.e., pgh. 32, “after the pressure sensor 32 senses the threshold pressure”) of the downhole tool;
sending a signal from the tool sensor 32 to a corresponding sensor 33 (i.e., pgh. 30,’Upon receiving the signal from the pressure sensor 32, a timer is activated”, pgh. 32 “the circuit 33 will begin the delay period” — the circuit 33 is considered delay sensor/timer) that is located on the ball or on the plug; in response to the signal, actuating an actuation mechanism 36 (i.e., pghs. 30, 32) of the ball or the plug; and breaking the ball or the plug into parts (see fig. 6).
Epstein is silent on the tool sensor is outside the ball. However, the claim does not assert criticality of a tool sensor location. Further, Garvey teaches breaking ball mechanism (i.e., fig. 6) with a tool sensor (i.e., pgh. 44) that is located on a downhole tool 62/64 next to ball body 52 (i.e., fig. 5). It would have been obvious to one of 
Epstein further discloses,
Re claim 26, the first actuation mechanism 36 actuated by a signal from the ball sensor 33 when the ball sensor has received the signal from the tool sensor 32 (i.e., pghs. 30, 32).
Claims 7, 10, 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein and Garvey in view of Merron et al. (20190249520 — “Merron”).

Re claim 10, the parameter is an electromagnetic field (i.e., pgh. 30, sensor detects an electromagnetic signal).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676